Opinion by
Judge Crumlish, Jr.,
Stanley and Viola Swinehart have appealed an order of the Court of Common Pleas of Montgomery County dismissing certain procedural challenges relating to a rezoning of their property. Judge Stanziani has most articulately supported that order in writing the opinion of the court below, and we adopt that opinion in toto, which can be found at: 101 Montg. 164 (1976).
Affirmed.
Order
And Now, this 18th day of November, 1976, the decision and order of the Court of Common Pleas of Montgomery County is hereby affirmed.